
	
		I
		112th CONGRESS
		1st Session
		H. R. 3295
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2011
			Mr. Capuano
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the charter of the Archaeological Institute of
		  America with respect to the principal office of the
		  corporation.
	
	
		1.Amendment to Federal charter
			 of Archaeological Institute of AmericaSection 3 of the Act entitled An Act
			 incorporating the Archaeological Institute of America, approved May 26,
			 1906 (34 Stat. 203), as amended by Public Law 994 of the 84th Congress (70
			 Stat. 1060), is amended by striking Washington, in the District of
			 Columbia, and inserting such place in the United States as the
			 corporation may determine,.
		
